Citation Nr: 1741581	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  13-28 694A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a left ankle disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The Veteran had active service from May 1996 to March 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  Jurisdiction over this claim is currently with the RO in Milwaukee, Wisconsin.


FINDING OF FACT

The Veteran's left ankle disability is reasonably shown to have been incurred (had its onset) in service.


CONCLUSION OF LAW

Service connection for a left ankle disability is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

To substantiate a claim of service connection, there must be evidence of: (1) a current claimed disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the current disability and the disease or injury in service.  See Shedden v. Principi, 281 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran contends that he sustained bilateral ankle disabilities as a result of injury sustained in October 1996 while running morning PT with his unit on the beach and jumping 10 to 12 feet from a rock sea wall down to the hard sand.  He recalls being unable to walk for about a week, unable to run for weeks and having daily pain since this incident.  See November 2011 VA Form 21-4138 from Veteran.  A November 2011 statement from the Veteran's fellow service member, who recalls sustaining a left knee sprain during the incident, reports that the sand in the jump area was "wet and hard packed" because the tide had just gone out.  The fellow service member recalled observing the Veteran having problems with both ankles during service. 

Service treatment records include an October 1996 report of emergency care which notes the Veteran complained of bilateral ankle pain after jumping 10 feet onto sand.  There was no previous history of trauma, examination showed no swelling or ecchymosis, and X-ray showed no evidence of fracture.  The assessment was bilateral ankle contusion.  

A January 2012 VA examination report notes the Veteran's complaints of bilateral ankle pain, that he managed to get along during his 1st post service year and eventually had to stop working as a personal trainer by 2008 because of bilateral ankle pain.  The examiner noted left ankle symptoms; however, there was no diagnosis of a left ankle disability.  [Notably, service connection for a right ankle disability was based on this examination report, which included a diagnosis of right ankle talar dome OCD (osteochondral defect) and an opinion that the right ankle condition is most likely caused by active duty.]

April 2012 private treatment records, from M. B, DPM, FACFAS, Podiatric Medicine and Surgery, show that the Veteran reported a 10 year history of bilateral ankle pain and stiffness.  The examiner noted the Veteran's history of significant ankle sprain while in the military jumping onto a hard surface with sudden pain, swelling and inability to walk.  Although radiographic examination of the left ankle was normal, a May 2012 MRI (magnetic resonance imaging) showed an impression of anterilateral ankle ganglion cyst, underlying chronic tear and mild scarring of the ATFL (anterior talofibular ligament) and subcentimeter old lateral talar dome osteochondral injury.  

A June 2012 medical advisory opinion shows review of the Veteran's STRs and the private treatment records, including the May 2012 MRI report, and includes the opinion that "the Veteran's chronic left ankle strain condition (and the 5/9/2012 MRI finding of a torn ATFL and small osteochondral defect) are not due, or the result of, the Veteran's minor left ankle injury sustained on 10/31/1996."  The examiner explained that the STRs "noted no ecchymosis (bruising) or swelling of the ankle" which ruled out any soft tissue ligamentous injury (and specifically the possibility of a torn ATFL.)  The examiner further explained that "jumps that result in severe 'roll over' inversion ankle sprain injuries are ALWAYS associated with profound swelling and bruising over the lateral ankle and foot.  The classic ligamentous injury associated with a severe inversion roll-over ankle sprain injury is a complete tear of the ATFL.  These are serious injuries that almost uniformly lead to permanent ligamentous lateral instability (and repetitive re-sprains) with chronic intermittent ankle pain.  ATFL tear injuries routinely lead to a chronic ankle strain condition and diagnosis."  [Emphasis in original]  The examiner determined that the Veteran's 10/31/1996 left ankle injury was minor in nature and noted that this conclusion is confirmed by the STRs, which are silent as to subsequent left ankle complaints or treatment, and the post service evidence, which is silent for left ankle complaints or treatment for the initial 10 years after service.  The examiner concluded that "[t]he weight of the medical evidence is that the Veteran's current chronic left ankle strain condition was of post-service onset and associated with a severe left ankle roll-over inversion injury that tore the ATFL."  

A July 2012 opinion from Dr. B notes that a "history of trauma is present in 75-85% of all patients with osteochondral lesions, as this patient suffered on 10/31/1996.  The most common mechanism of injury causing osteochondral lesions is an inversion injury to the lateral ankle ligaments and subsequent injury to the cartilage, as this patient suffered.  In the absence of other severe ankle injury, the correlation between [the Veteran's] injury and osteochondral lesions is quite clear."  Dr. B noted that the Veteran's symptoms of ankle pain following injury suffered while serving in the military remained the same.  

In an October 2013 statement, the Veteran disputed the finding that his current left ankle condition is the result of an injury sustained after his discharge from military service.  He asserted that he "NEVER injured" his ankles again after service and his in-service injury is the only time he injured his ankles.  

In this case, the Board finds that the evidence is at least in equipoise such that, when resolving reasonable doubt in favor of the Veteran, service connection for a left ankle disability is warranted.  While the June 2012 medical advisory opinion found that the Veteran's left ankle injury in service was minor and his current left ankle disability is the result of post-service injury, the Veteran has competently reported being unable to walk or run after the injury in service and that the only ankle injury he has sustained was in service.  Moreover, the VA medical advisory opinion does not reflect consideration of the Veteran's competent assertions that he experienced bilateral ankle pain in service which has persisted since (a consideration which is implied in the January 2012 opinion in support of his claim for service connection for a right ankle disability and the July 2012 opinion from Dr. B).  Given the favorable evidence in this case as well as the credible and consistent lay statements from the Veteran and his fellow service member as to the onset and continuity of his symptoms, the Board finds that service connection for a left ankle disability is warranted.


ORDER

Service connection for a left ankle disability is granted.




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


